In re: Louis A. Solares, applying for writ of habeas corpus and/or writ of mandamus.
Writ granted. Relator is not entitled to “good time” credit under R.S. 15:571.3. However, in the absence of a contrary provision in the probation order he is entitled to the work credit under R.S. 15:571.10. Accordingly, an evidentiary hearing is ordered to determine whether or not the defendant has consented to work and, if so, how many days of credit he has earned.
SUMMERS, J.
In my view the incarceration of Solares in the parish jail as a condition of his probation does not entitle him to work credit. Work credit is allowed those serving “sentences”. A condition of probation is not a sentence. In fact here, Solares’ sentence has been suspended.